DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pp. 8, filed 8/25/2022, with respect to the rejection of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Raju.
Applicant states (pp. 8) that Orme does not teach the combination of a storage range URL that identifies a range at which image data is stored and a storage position URL for identification of a position within the range. The instant specification (pp. 6) describes URL as a location from which an image stored at a server apparatus can be downloaded to a user terminal.
Orme arranges storage medium of a storage device into a plurality of storage units to store data. A physical address is segmented into a first portion for a storage unit address (i.e., a range), and a second portion for an offset within the storage unit (i.e., position within a range). A logical address is mapped to the first portion of a physical address, while the second portion of the physical address is stored in the storage unit identified by the first portion [0010].
Orme does not disclose the claim element “URL” to locate image data; however, Raju teaches a photos management system on a service provider’s website, for storing, tagging, categorizing, and displaying digital photos (i.e., image data) (Raju: [0006]). Users access photos using URLs (Raju: [0002]).
Therefore, one having ordinary skill in the art would be motivated to incorporate Raju’s photos management system into Orme’s distributed storage system to enable storing image data at its physical address and retrieving image data using its logical address (i.e., URL).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Orme et al. US patent application 2013/0282953 [herein “Orme”], in view of Imai, et al. US patent application 2007/0061572 [herein “Imai”], and further in view of Raju. US patent application 2009/0171783 [herein “Raju”].
Claim 1 recites “An information processing apparatus comprising: a processor configured to store a storage range URL that identifies a range at which image data is stored in a data storing apparatus, and”. The instant specification (pp. 6) describes URL as a location from which an image stored at a server apparatus can be downloaded to a user terminal.
Orme arranges storage medium of a storage device into a plurality of storage units to store data. A physical address is segmented into a first portion for a storage unit address, and a second portion for an offset within the storage unit. A logical address is mapped to the first portion of a physical address, while the second portion of the physical address is stored in the storage unit identified by the first portion [0010].
Orme does not disclose the claim element “URL” to locate image data; however, Raju teaches a photos management system on a service provider’s website, for storing, tagging, categorizing, and displaying digital photos (i.e., image data) (Raju: [0006]). Users access photos using URLs (Raju: [0002]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Raju to Orme. One having ordinary skill in the art would have found motivation to incorporate Raju’s photos management system into Orme’s distributed storage system to enable storing image data at its physical address and retrieving image data using its logical address (i.e., URL).
Claim 1 further recites “store a keycode that has a predetermined number of characters and that is common to and retained by the data storing apparatus, transmit read image data and the keycode to the data storing apparatus,”
Orme’s storage request references the requested data (i.e., read image data) using a logical address [0176], but does not disclose this limitation; however, Imai teaches mutual authentication between a terminal and a server, where the terminal generates, from user-provided password (i.e., with predetermined number of characters), password verification data (i.e., keycode) for registration (i.e., retained) at the server, which is used to mutually authenticate terminal and server (Imai: [0013]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Imai to Orme. One having ordinary skill in the art would have found motivation to incorporate Imai’s authentication system into Orme’s distributed storage system to enable mutual authentication between client (i.e., terminal) and storage layer for secure data storage (Imai: [0012]).
Claim 1 further recites “generate a storage position URL for identification of a position within the range at which the read image data is stored, the storage position URL being generated by using the storage range URL and a character string that is generated by an algorithm common to the data storing apparatus, and”.
Orme accesses data at a logical address by forming its physical address (i.e., storage position URL), combining (i.e., generating by an algorithm) a first portion of the physical address (i.e., storage range URL) mapped to the logical address (fig. 12, #1210; [0176]) with a second portion or offset of the physical address (i.e., character string) stored in a storage unit corresponding to the first portion of the physical address (fig. 12, #1220; [0177]).
Claim 1 further recites “transmit the storage position URL that is generated to a terminal that uses the image data that is identified by using the storage position URL.”
Orme’s storage layer (i.e., server apparatus) accesses the requested data at a logical address from storage medium (i.e., data storing apparatus) by forming its physical address (i.e., storage position URL), and returns (i.e., transmits) to user the requested data together with its logical address (fig. 12, #1230; [0178]).
Claim 19 is analogous to claim 1, and is similarly rejected.

Claim 2 recites “The information processing apparatus according to Claim 1, wherein the processor is configured to transmit the storage range URL to the data storing apparatus, and store the storage range URL that is transmitted from the data storing apparatus after the data storing apparatus performs authentication by using the storage range URL transmitted to the data storing apparatus.”
Orme and Raju teach claim 1, where a physical address is segmented into a first portion for a storage unit address (i.e., storage range URL), and a second portion for an offset within the storage unit. A logical address (i.e., URL) is mapped to the first portion of a physical address, while the second portion of the physical address is stored in the storage unit identified by the first portion [0010].
Orme and Raju do not disclose this claim; however, Imai teaches mutual authentication between a terminal and a server, where the terminal generates, from user-provided password, password verification data for registration at (i.e., transmitted to) the server (Imai: [0013]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Imai to Orme and Raju. One having ordinary skill in the art would have found motivation to incorporate Imai’s authentication system into Orme’s distributed storage system to enable mutual authentication between client (i.e., terminal) and storage layer for secure data storage (Imai: [0012]).

Claim 3 recites “The information processing apparatus according to Claim 1, wherein the processor is configured to store the storage range URL with an apparatus identifier that identifies the information processing apparatus.”
Orme and Raju teach claim 1, where a physical address is segmented into a first portion for a storage unit address (i.e., storage range URL), and a second portion for an offset within the storage unit. A logical address (i.e., URL) is mapped to the first portion of a physical address, while the second portion of the physical address is stored in the storage unit identified by the first portion [0010].
In a distributed computing environment, Orme stores data in storage devices across a network [0184], each device being identified by a network address (i.e., apparatus identifier). Orme arranges storage medium of a storage device into a plurality of storage units to store data.
Claim 4 is analogous to claim 3, and is similarly rejected.

Claim 5 recites “The information processing apparatus according to Claim 1, wherein the processor is configured to transmit the storage position URL with the character string and an apparatus identifier that identifies the information processing apparatus.”
Orme and Raju teach claim 1, where a physical address (i.e., storage position URL) is segmented into a first portion for a storage unit address, and a second portion for an offset (i.e., character string) within the storage unit. A logical address (i.e., URL) is mapped to the first portion of a physical address, while the second portion of the physical address is stored in the storage unit identified by the first portion [0010].
In a distributed computing environment, Orme stores data in storage devices across a network [0184], each device being identified by a network address (i.e., apparatus identifier). Orme arranges storage medium of a storage device into a plurality of storage units to store data.
Claims 6-8 are analogous to claim 5, and are similarly rejected.

Claim 9 recites “The information processing apparatus according to Claim 1, wherein the processor is configured to encrypt data by using a public key associated with the data storing apparatus, and transmit the encrypted data to the data storing apparatus.”
Orme teaches claim 1, where the storage controller (i.e., processor) encrypts data for storage in the storage medium (i.e., data storing apparatus) [0067], by using one or more media encryption key, user encryption key, etc. [0069].
Orme does not disclose this claim; however, Imai’s sender (i.e., storage controller) uses public key to encrypt data (Imai: [0013]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Imai to Orme. One having ordinary skill in the art would have found motivation to incorporate Imai’s authentication system into Orme’s distributed storage system to enable mutual authentication between client and storage layer for secure data storage (Imai: [0012]).
Claims 10-16 are analogous to claim 9, and are similarly rejected.

Claim 17 recites “The information processing apparatus according to Claim 1, wherein the processor is configured to transmit, to the terminal, the storage position URL with a character string that designates a process to be performed on the image data stored in the data storing apparatus.”
Orme and Raju teach claim 1, where a physical address (i.e., storage position URL) is segmented into a first portion for a storage unit address, and a second portion for an offset (i.e., character string) within the storage unit. A logical address (i.e., URL) is mapped to the first portion of a physical address, while the second portion of the physical address is stored in the storage unit identified by the first portion [0010].
Orme’s read module processes/formats requested data from the storage medium to client (i.e., terminal), such as decompression, transformation, decryption, etc. (i.e., process to be performed) [0083].

Claim 18 recites “The information processing apparatus according to Claim 1, wherein the storage position URL is transmitted to a plurality of the terminals, and the processor is configured to transmit the storage position URL with a terminal identifier that identifies a corresponding terminal to which the storage position URL is transmitted.”
Orme and Raju teach claim 1, where a physical address (i.e., storage position URL) is segmented into a first portion for a storage unit address, and a second portion for an offset within the storage unit. A logical address (i.e., URL) is mapped to the first portion of a physical address, while the second portion of the physical address is stored in the storage unit identified by the first portion [0010].
Orme’s storage layer provides storage services to one or more clients (i.e., terminals) communicatively coupled to the storage layer through the network (fig. 1A, [0042]), each device being identified by a network address (i.e., terminal identifier). Requested data are returned (i.e., transmitted) to user together with its logical address (fig. 12, #1230; [0178]).

Claim 20 recites “An information processing system comprising: an image reading apparatus; and a data storing apparatus, wherein the image reading apparatus includes a processor configured to store a storage range URL that identifies a range at which image data is stored in a data storing apparatus, and”. The instant specification (pp. 6) describes URL as a location from which an image stored at a server apparatus can be downloaded to a user terminal.
Orme arranges storage medium of a storage device into a plurality of storage units to store data. A physical address is segmented into a first portion for a storage unit address, and a second portion for an offset within the storage unit. A logical address is mapped to the first portion of a physical address, while the second portion of the physical address is stored in the storage unit identified by the first portion [0010].
Orme does not disclose the claim element “URL” to locate image data; however, Raju teaches a photos management system on a service provider’s website, for storing, tagging, categorizing, and displaying digital photos (i.e., image data) (Raju: [0006]). Users access photos using URLs (Raju: [0002]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Raju to Orme. One having ordinary skill in the art would have found motivation to incorporate Raju’s photos management system into Orme’s distributed storage system to enable storing image data at its physical address and retrieving image data using its logical address (i.e., URL).
Claim 20 further recites “generate a storage position URL for identification of a position within the range at which the read image data is stored, the storage position URL being generated by using the storage range URL and a character string that is generated by an algorithm common to the data storing apparatus, and”.
Orme accesses data (i.e., read image data) at a logical address by forming its physical address (i.e., storage position URL), combining (i.e., generating by an algorithm) a first portion of the physical address (i.e., storage range URL) mapped to the logical address (fig. 12, #1210; [0176]) with a second portion or offset of the physical address (i.e., character string) stored in a storage unit corresponding to the first portion of the physical address (fig. 12, #1220; [0177]).
Claim 20 further recites “transmit the storage position URL that is generated to a terminal that uses the image data that is identified by using the storage position URL, and the data storing apparatus includes a processor configured to transmit, to the image reading apparatus, the storage range URL, acquire the image data and the keycode from the image reading apparatus,”
Orme’s storage layer (i.e., server apparatus) accesses (i.e., acquires) the requested data at a logical address from storage medium (i.e., data storing apparatus) by forming its physical address (i.e., storage position URL), and returns (i.e., transmits) to client the requested data together with its logical address (fig. 12, #1230; [0178]).
Claim 20 further recites “generate the storage position URL by using the storage range URL and the character string that is generated by the algorithm common to the image reading apparatus, and”.
Orme accesses data at a logical address by forming its physical address (i.e., storage position URL), combining (i.e., generating by an algorithm) a first portion of the physical address (i.e., storage range URL) mapped to the logical address (fig. 12, #1210; [0176]) with a second portion or offset of the physical address (i.e., character string) stored in a storage unit corresponding to the first portion of the physical address (fig. 12, #1220; [0177]).
Claim 20 further recites “store the image data at the position that is identified by using the storage position URL.”
Orme’s storage request references the data to-be-stored using a logical address [0176], which is mapped to a physical address segmented into a first portion for a storage unit address, and a second portion for an offset within the storage unit [0010].
Orme does not disclose the claim element “keycode” in limitations
“store a keycode that has a predetermined number of characters and that is common to and retained by the data storing apparatus, transmit read image data and the keycode to the data storing apparatus,”
“acquire the image data and the keycode from the image reading apparatus,”
However, Imai teaches mutual authentication between a terminal and a server, where the terminal generates, from user-provided password (i.e., with predetermined number of characters), password verification data (i.e., keycode) for registration (i.e., retained) at the server, which is used to mutually authenticate terminal and server (Imai: [0013]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Imai to Orme. One having ordinary skill in the art would have found motivation to incorporate Imai’s authentication system into Orme’s distributed storage system to enable mutual authentication between client (i.e., terminal) and storage layer for secure data storage (Imai: [0012]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        

/ALEX GOFMAN/Primary Examiner, Art Unit 2163